 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
     AMAZON.COM, INC.                                   )
 9                                                      )     No. C19-1176 RSM
                                Plaintiff,              )
10                                                      )     STIPULATED PROTECTIVE
            v.                                          )     ORDER
11                                                      )
     PHILIP MOYER, an individual,                       )
12                                                      )
                                Defendant.              )
13                                                      )

14          The parties, by and through undersigned counsel, stipulate to and jointly request entry of

15 the following protective order:

16
     1.     PURPOSES AND LIMITATIONS
17
            Discovery in this action is likely to involve production of confidential, proprietary, or
18
     private information for which special protection may be warranted. Accordingly, the parties hereby
19
     stipulate to and petition the court to enter the following Stipulated Protective Order. The parties
20
     acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket
21
     protection on all disclosures or responses to discovery, the protection it affords from public
22
     disclosure and use extends only to the limited information or items that are entitled to confidential
23
     treatment under the applicable legal principles, and it does not presumptively entitle parties to file
24
     confidential information under seal.
25

26
 1 2.       “CONFIDENTIAL” AND “ATTORNEYS’ EYES ONLY” MATERIAL
 2          “Confidential” material shall include information or documents that a party or third-party
 3 in good faith reasonably believe contains sensitive, non-public, private or confidential personal

 4 information the public disclosure of which would cause actual harm to a person’s reasonable

 5 expectation of privacy or is otherwise entitled to protection under the applicable Court rules.

 6          “Attorneys’ Eyes Only” material shall include information or documents that a party or
 7 third-party in good faith reasonably believe contains constitute or include highly confidential

 8 information or material that is believed in good faith to be not only confidential, but also constitute

 9 trade secrets or commercial business information that could be used to the detriment of the

10 producing party’s business, including without limitation pricing, profits, product development,

11 customer feedback, competitive analysis, roadmap, strategies, marketing plans, operational plans,

12 customers, and/or unreleased initiatives, products, services, features, and/or business deals.

13 3.       SCOPE
14          The protections conferred by this agreement cover not only confidential material (as
15 defined above), but also (1) any information copied or extracted from confidential material; (2) all

16 copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,

17 conversations, or presentations by parties or their counsel that might reveal confidential material.

18          However, the protections conferred by this agreement do not cover information that is in
19 the public domain or becomes part of the public domain through trial or otherwise.

20 4.       ACCESS TO AND USE OF CONFIDENTIAL OR ATTORNEYS’ EYES ONLY
21          MATERIAL
22          4.1     Basic Principles. A receiving party may use confidential or attorneys’ eyes only
23 material that is disclosed or produced by another party or by a non-party in connection with this

24 case only for prosecuting, defending, or attempting to settle this litigation. Confidential or

25 attorneys’ eyes only material may be disclosed only to the categories of persons and under the

26 conditions described in this agreement. Confidential or attorneys’ eyes only material must be
 1 stored and maintained by a receiving party at a location and in a secure manner that ensures that

 2 access is limited to the persons authorized under this agreement.

 3          4.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
 4 by the court or permitted in writing by the designating party, a receiving party may disclose any

 5 confidential material only to:

 6                 (a)     the receiving party’s counsel of record in this action, as well as employees
 7 of counsel to whom it is reasonably necessary to disclose the information for this litigation;

 8                 (b)     the officers, directors, and employees (including in house counsel) of the
 9 receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties

10 agree that a particular document or material produced is for attorneys’ eyes only and is so

11 designated;

12                 (c)     experts and consultants to whom disclosure is reasonably necessary for this
13 litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

14                 (d)     the court, court personnel, and court reporters and their staff;
15                 (e)     copy or imaging services retained by counsel to assist in the duplication of
16 confidential material, provided that counsel for the party retaining the copy or imaging service

17 instructs the service not to disclose any confidential material to third parties and to immediately

18 return all originals and copies of any confidential material;

19                 (f)     during their depositions, witnesses in the action to whom disclosure is
20 reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

21 (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of

22 transcribed deposition testimony or exhibits to depositions that reveal confidential material must

23 be separately bound by the court reporter and may not be disclosed to anyone except as permitted

24 under this agreement;

25                 (g)     the author or recipient of a document containing the information or a
26 custodian or other person who otherwise possessed or knew the information.
 1 5.       DISCLOSURE OF ATTORNEYS’ EYES ONLY INFORMATION
 2          Disclosure of ATTORNEYS’ EYES ONLY information or material (including any
 3 copies thereof, notes made therefrom, and the information contained therein) may be disclosed

 4 only to the following persons:

 5                  5.1     Outside counsel of record for the two parties in this litigation and
 6
     employees or contract personnel retained by such attorneys’ offices (such as secretaries, legal
 7
     assistants, and document copying, coding, or imaging services) to whom it is necessary to
 8
     disclose such information or material in furtherance of the prosecution or defense of this action,
 9

10 any mediator selected to mediate this matter, and any arbitrator selected to hear this matter.

11                  5.2     The Court and its personnel, as necessary in support of motions, pleadings

12 and other court papers and proceedings.

13                  5.3     Court reporters and their assistants, to the extent reasonably necessary for
14
     reporting of depositions and hearings.
15
                    5.4     Experts retained by an attorney, but only to the extent that the expert, prior
16
     to receiving any ATTORNEYS’ EYES ONLY information or material, has received a copy of
17

18 this order and signed an agreement (in substantially the form presented in Exhibit A hereto)

19 evidencing his or her intent to be bound by its terms, including his or her agreement not to

20 divulge any ATTORNEYS’ EYES ONLY information or material to any other person, his or her

21
     agreement not to use any ATTORNEYS’ EYES ONLY information or material for any purpose
22
     other than this litigation, his or her consent to the jurisdiction and contempt power of this Court
23
     with respect to the enforcement of the order, and his or her agreement to return to the disclosing
24
     attorney within twenty (20) days after termination of this litigation (a) all documents and other
25

26 material containing designated ATTORNEYS’ EYES ONLY information and material received
     by him or her and all copies thereof and (b) all reports, correspondence and other tangible things
 1

 2 in his possession or control which contain any ATTORNEYS’ EYES ONLY information or

 3 material disclosed to such expert.

 4
     6.      FILING CONFIDENTIAL OR ATTORNEYS’ EYES ONLY MATERIAL
 5
             Before filing confidential or attorneys’ eyes only material or discussing or referencing such
 6
     material in court filings, the filing party shall confer with the designating party, in accordance with
 7
     Local Civil Rule 5(g)(3)(A), to determine whether the designating party will remove the
 8
     confidential or attorneys’ eyes only designation, whether the document can be redacted, or whether
 9
     a motion to seal or stipulation and proposed order is warranted. During the meet and confer
10
     process, the designating party must identify the basis for sealing the specific confidential or
11
     attorneys’ eyes only information at issue, and the filing party shall include this basis in its motion
12
     to seal, along with any objection to sealing the information at issue. Local Civil Rule 5(g) sets
13
     forth the procedures that must be followed and the standards that will be applied when a party
14
     seeks permission from the court to file material under seal. A party who seeks to maintain the
15
     confidentiality of its information must satisfy the requirements of Local Civil Rule 5(g)(3)(B),
16
     even if it is not the party filing the motion to seal. Failure to satisfy this requirement will result in
17
     the motion to seal being denied, in accordance with the strong presumption of public access to the
18
     Court’s files.
19
     7.      DESIGNATING PROTECTED MATERIAL
20
             7.1      Exercise of Restraint and Care in Designating Material for Protection. Each party
21
     or non-party that designates information or items for protection under this agreement must take
22
     care to limit any such designation to specific material that qualifies under the appropriate
23
     standards. The designating party must designate for protection only those parts of material,
24
     documents, items, or oral or written communications that qualify, so that other portions of the
25

26
 1 material, documents, items, or communications for which protection is not warranted are not swept

 2 unjustifiably within the ambit of this agreement.

 3          Mass, indiscriminate, or routinized designations are prohibited. Designations that are
 4 shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

 5 unnecessarily encumber or delay the case development process or to impose unnecessary expenses

 6 and burdens on other parties) expose the designating party to sanctions.

 7          If it comes to a designating party’s attention that information or items that it designated for
 8 protection do not qualify for protection, the designating party must promptly notify all other parties

 9 that it is withdrawing the mistaken designation.

10          7.2     Manner and Timing of Designations. Except as otherwise provided in this
11 agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

12 ordered, disclosure or discovery material that qualifies for protection under this agreement must

13 be clearly so designated before or when the material is disclosed or produced.

14                  (a)    Information in documentary form: (e.g., paper or electronic documents and
15 deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),

16 the designating party must affix the word “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY”

17 to each page that contains confidential material. If only a portion or portions of the material on a

18 page qualifies for protection, the producing party also must clearly identify the protected portion(s)

19 (e.g., by making appropriate markings in the margins).

20                  (b)    Testimony given in deposition or in other pretrial proceedings: the parties
21 and any participating non-parties must identify on the record, during the deposition or other pretrial

22 proceeding, all protected testimony, without prejudice to their right to so designate other testimony

23 after reviewing the transcript. Any party or non-party may, within fifteen days after receiving the

24 transcript of the deposition or other pretrial proceeding, designate portions of the transcript, or

25 exhibits thereto, as confidential. If a party or non-party desires to protect confidential information

26 at trial, the issue should be addressed during the pre-trial conference.
 1                  (c)    Other tangible items: the producing party must affix in a prominent place
 2 on the exterior of the container or containers in which the information or item is stored the words

 3 “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY. If only a portion or portions of the

 4 information or item warrant protection, the producing party, to the extent practicable, shall identify

 5 the protected portion(s).

 6          7.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
 7 designate qualified information or items does not, standing alone, waive the designating party’s

 8 right to secure protection under this agreement for such material. Upon timely correction of a

 9 designation, the receiving party must make reasonable efforts to ensure that the material is treated

10 in accordance with the provisions of this agreement.

11 8.       CHALLENGING CONFIDENTIALITY OR ATTORNEYS’ EYES ONLY
12          DESIGNATIONS
13          8.1     Timing of Challenges. Any party or non-party may challenge a designation of
14 confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

15 designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

16 burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

17 challenge a confidentiality designation by electing not to mount a challenge promptly after the

18 original designation is disclosed.

19          8.2     Meet and Confer. The parties must make every attempt to resolve any dispute
20 regarding confidential designations without court involvement. Any motion regarding confidential

21 designations or for a protective order must include a certification, in the motion or in a declaration

22 or affidavit, that the movant has engaged in a good faith meet and confer conference with other

23 affected parties in an effort to resolve the dispute without court action. The certification must list

24 the date, manner, and participants to the conference. A good faith effort to confer requires a face-

25 to-face meeting or a telephone conference.

26
 1          8.3     Judicial Intervention. If the parties cannot resolve a challenge without court
 2 intervention, the designating party may file and serve a motion to retain confidentiality under Local

 3 Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

 4 persuasion in any such motion shall be on the designating party. Frivolous challenges, and those

 5 made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on

 6 other parties) may expose the challenging party to sanctions. All parties shall continue to maintain

 7 the material in question as confidential until the court rules on the challenge.

 8 9.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
 9          LITIGATION
10          If a party is served with a subpoena or a court order issued in other litigation that compels
11 disclosure of any information or items designated in this action as “CONFIDENTIAL” or

12 “ATTORNEYS’ EYES ONLY” that party must:

13                  (a)    promptly notify the designating party in writing and include a copy of the
14 subpoena or court order;

15                  (b)    promptly notify in writing the party who caused the subpoena or order to
16 issue in the other litigation that some or all of the material covered by the subpoena or order is

17 subject to this agreement. Such notification shall include a copy of this agreement; and

18                  (c)    cooperate with respect to all reasonable procedures sought to be pursued by
19 the designating party whose confidential material may be affected.

20 10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
21          If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential
22 material to any person or in any circumstance not authorized under this agreement, the receiving

23 party must immediately (a) notify in writing the designating party of the unauthorized disclosures,

24 (b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the

25 person or persons to whom unauthorized disclosures were made of all the terms of this agreement,

26
 1 and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be

 2 Bound” that is attached hereto as Exhibit A.

 3 11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
 4          MATERIAL
 5          When a producing party gives notice to receiving parties that certain inadvertently

 6 produced material is subject to a claim of privilege or other protection, the obligations of the

 7 receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

 8 is not intended to modify whatever procedure may be established in an e-discovery order or

 9 agreement that provides for production without prior privilege review. The parties agree to the

10 entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.

11 12.      NON TERMINATION AND RETURN OF DOCUMENTS
12          Within 60 days after the termination of this action, including all appeals, each receiving
13 party must certify the destruction of all confidential material to the producing party, including all

14 copies, extracts and summaries thereof. Alternatively, the parties may agree upon appropriate

15 methods of destruction.

16          Notwithstanding this provision, counsel are entitled to retain archival copies of all
17 documents filed with the court, trial, deposition, and hearing transcripts, correspondence,

18 deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work

19 product, even if such materials contain confidential material.

20          The confidentiality obligations imposed by this agreement shall remain in effect until a
21 designating party agrees otherwise in writing or a court orders otherwise.

22

23

24

25

26
 1              IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 2 DATED: August 22, 2019                 /s/ Brad Fisher
                                          Brad Fisher, WSBA #19895
 3                                        Zana Bugaighis, WSBA #43614
 4                                        Jordan Clark, WSBA #49659
                                          Davis Wright Tremaine LLP
 5                                        920 Fifth Ave, Suite 3300
                                          Seattle, WA 98104-1610
 6                                        Tel: 206-622-3150
                                          Fax: 206-757-7700
 7

 8                                        Attorneys for Plaintiff Amazon.com, Inc.

 9 DATED: August 22, 2019                 /s/ Tyler Francis
                                          Tyler P. Francis, WSBA #53533
10                                        Angeli Law Group LLC
                                          121 SW Morrison Street, Suite 400
11                                        Portland, OR 97204
                                          Tel: 503-954-2232
12
                                          Fax: 503-227-0880
13
                                          Attorneys for Defendant Philip Moyer
14

15

16

17

18

19

20

21

22

23

24

25

26
 1         PURSUANT TO STIPULATION, IT IS SO ORDERED

 2         IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any

 3 documents in this proceeding shall not, for the purposes of this proceeding or any other federal or

 4 state proceeding, constitute a waiver by the producing party of any privilege applicable to those

 5 documents, including the attorney-client privilege, attorney work-product protection, or any other

 6 privilege or protection recognized by law.

 7

 8          DATED this 23rd day of August 2019.
 9

10

11
                                                 A
                                                 RICARDO S. MARTINEZ
                                                 CHIEF UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
 1                                             EXHIBIT A
 2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3          I,   ____________________________________           [print   or   type   full   name],   of
 4 ____________________________________ [print or type full address], declare under penalty of

 5 perjury that I have read in its entirety and understand the Stipulated Protective Order that was

 6 issued by the United States District Court for the Western District of Washington on [date] in the

 7 case of ________________ Amazon.com, Inc. v. Moyer, Case No. 2:19-cv-01176-RSM. I agree to

 8 comply with and to be bound by all the terms of this Stipulated Protective Order and I understand

 9 and acknowledge that failure to so comply could expose me to sanctions and punishment in the

10 nature of contempt. I solemnly promise that I will not disclose in any manner any information or

11 item that is subject to this Stipulated Protective Order to any person or entity except in strict

12 compliance with the provisions of this Order.

13          I further agree to submit to the jurisdiction of the United States District Court for the
14 Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective

15 Order, even if such enforcement proceedings occur after termination of this action.

16 Date:

17 City and State where sworn and signed:

18 Printed name:

19 Signature:

20

21

22

23

24

25

26
